tcmemo_2012_290 united_states tax_court h m inc petitioner v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioner william r peck and john p healy for respondent memorandum findings_of_fact and opinion holmes judge h m inc is a small_corporation that sold its biggest asset an insurance-brokerage business to a local bank in h m’s owner kept the corporation active--he says--to exploit his two patented inventions he himself went to work for the bank that bought the brokerage business and now the commissioner says some of his wages were actually disguised purchase-price payments to the corporation while interest payments the corporation deducted were actually dividends to him the commissioner also contests a number of expenses that h m tried to deduct even after the patents expired there are also accuracy- related penalties for us to look at findings_of_fact i background not very many people live in harvey north dakota a small town in north central north dakota that sits on the eastern edge of the williston basin site of what is now the biggest american oil boom in decades the town has only a couple thousand residents and at least before the boom only about a half dozen people moved there in any given year fewer than died or moved away but though it’s a small town harvey has a business district and people from the surrounding areas-- even smaller towns as well as farms--come to harvey for their errands harold schmeets moved to harvey in the late 1960s and began selling insurance as an employee of the national bank of harvey’s insurance agency which at the time was housed in the same building as the bank but schmeets wanted to have his own business and in the 1970s began to buy the bank’s insurance agency a little bit at a time after the bank’s owners decided to sell their shares in the agency by around schmeets had become the agency’s sole shareholder even after the sale however he continued to operate the agency--now called harvey insurance agency inc --in the same building as the bank in however the bank built a new and bigger office and got back into the insurance_business schmeets with his former employer now a rival moved to a different building a few blocks away the bank was not schmeets’s only competition especially in the property and casualty insurance_business at the time schmeets moved his business there were around independent insurance agents in harvey and the surrounding communities most within a 30-mile radius fortunately for them their customer base was more than just the residents of harvey--there were roughly big_number to big_number people mostly farmers in the area the agents served the area’s stable population made for a difficult market though and getting a new customer often meant taking him away from his old agent and the insurance_business in the area was extremely personal --running a successful agency depended largely on the individual agent’s relationships with his customers despite the competitive market schmeets stood out among insurance agents in the area he had experience in all insurance lines and all facets of running an insurance agency including accounting management and employee training he also had experience in a specialized area of insurance called bonding and his agency was the only agency in the area aside from the bank’s that did this kind of work there was convincing testimony that in the area around harvey no one knew insurance better than schmeets and even some of his competitors called him the king of insurance we also find that when people came to harvey insurance to buy insurance they were buying it from harold schmeets and that he had far more name recognition as an individual than harvey insurance did as a firm under schmeets’s direction harvey insurance did well enough to hire several employees-- though schmeets was the only one who actively solicited insurance business--but it paid schmeets only about dollar_figure per year after its split from schmeets the bank’s new insurance business-called national insurance agency inc --grew slowly it was a one-man agency and had two different managers during the time it competed with schmeets the managers didn’t have as much experience as schmeets didn’t know how to deal with some bonds--for example bid payment and performance bonds to contractors-- are financial guaranties that the bond’s purchaser will meet his obligations we refer to the bank’s insurance agency or business throughout but note here that the insurance agency is the bank’s sister corporation and both are owned by the same holding_company of the large insurance_companies as well as schmeets and soon had difficulty turning a profit and keeping customers despite being competitors schmeets and gary bergstrom the bank’s president since spoke frequently about the insurance_business they had met when bergstrom started to work for the bank in schmeets even wrote an occasional policy for national insurance when the bank’s insurance agent was too inexperienced or didn’t do business with a particular insurance_company as the ‘80s turned into the ‘90s the insurance industry--especially the big companies--began to demand volume from independent agents this was a problem in rural parts of the country and schmeets and bergstrom often found their conversations turning to the difficulty their respective agencies had in finding enough customers to keep their contracts with large insurance_companies a major reason for the difficulty was that each insurance_company didn’t write all the types of insurance policies that customers in a place like harvey needed this meant that conscientious agents needed to contract with a large number of insurance_companies but then ran into the demand from insurance_companies that agents maintain a certain volume of business one large insurance_company st paul insurance did cut off schmeets’s agency because the company didn’t want to write and service policies off the main highways of north dakota where there just wasn’t enough business ii sale of harvey insurance in date bergstrom and schmeets began to chat about whether to merge the two agencies both thought that it would help them stay in business by shoring up their shrinking customer base the bank also thought a merger would revive its own insurance business’s profitability schmeets agreed that the bank’s daily foot traffic could be helpful in attracting clients he also thought joining agencies would help him--he had employees who wanted benefits and his agency was not in a position to provide them these chats ripened into negotiations schmeets knew what he wanted for the next six years and the parties began their negotiations from there schmeets was most concerned with guaranteed employment and he wanted deferred_compensation payments to provide for his family and pay for his children’s college educations the parties were not focused on a particular number or the deal’s tax consequences but looked to see if a particular compensation package fit schmeets’s needs and then if it worked from national insurance’s perspective after going back and forth several times they eventually made a deal the bank’s legal counsel prepared the two key documents a purchase agreement and an employment agreement under the purchase agreement harvey insurance agreed to sell all files customer lists insurance agency or brokerage contracts the name of harvey insurance and all the good will of harvey insurance to national insurance for dollar_figure payable in six equal annual installments plus interest this purchase agreement was contingent on the parties’ execution of an employment agreement with schmeets and it contained a noncompete provision which specified that harvey insurance and schmeets would not compete with national insurance for years and if they did national insurance could terminate any unpaid purchase_price payments to harvey insurance and the employment agreement with schmeets the employment agreement made schmeets the manager of national insurance for a six-year term beginning in date schmeets promised to perform an extensive list of managerial duties which included developing insurance sales and products hiring and training employees and keeping the agency’s books_and_records national insurance promised to pay him an annual schmeets didn’t hire his own lawyer for the negotiations and it was only after the documents were ready for his signature that he asked h m’s accountant mark larson to take a look at them he never sought advice from larson however on how to structure the deal base wage of dollar_figure annual variable compensation equal to the greater of dollar_figure or of net adjusted_income for the year and deferred_compensation of dollar_figure at the end of the six-year term if schmeets died national insurance still had to pay schmeets the annual base wage and deferred_compensation for services already performed the total compensation under the agreement was over dollar_figure for schmeets’s services during the six years both parties thought the compensation package was fair and they did not have anyone appraise schmeets’s insurance agency the bank didn’t even look at the agency’s financial records in date national insurance and schmeets changed the timing of the compensation payments that national insurance had promised to pay schmeets the revised agreement provided that part of schmeets’s compensation would be deferred and earn interest and then be paid out over a seven-year period beginning in date if schmeets died before the complete payout of the deferred- the net adjusted_income was based on total accrued income total accrued expenses accounts_receivable and premiums national insurance paid on the key- man insurance_policy it took out on the life of schmeets the employment agreement contained a noncompete provision similar to the one in the purchase agreement which said that national insurance could terminate the contract and stop making payments if schmeets competed with national insurance during his employment or for years after compensation balance national insurance still had to make annual payments to schmeets’s estate the total amount of deferred_compensation under the agreement ended up being more than dollar_figure as reflected in a form_w-2 the agency issued schmeets in both parties kept their word the bank’s insurance agency dropped its name in favor of harvey insurance agency inc because harvey insurance had been around longer and had more name recognition because of its association with schmeets schmeets served as its manager for the entire six-year term of the employment agreement and the bank reported his compensation as wages subject_to_withholding and federal_insurance_contributions_act fica tax schmeets rewrote existing insurance policies took new applications supervised and trained the agency’s four employees attended bank planning sessions negotiated commissions with insurance_companies and did the agency’s bookkeeping the transition multiplied his responsibilities and schmeets went from a 40-hour work week before the sale to almost double that after at the end of the six-year term the bank was pleased with schmeets’s performance and asked him to continue to manage the agency under year-to-year contracts schmeets agreed and kept working several days a week for about dollar_figure per year to help train his replacement the replacement was an insurance salesman that didn’t have as much experience as schmeets-he didn’t do bonding work and he had never been a manager despite this lack of experience the bank paid the new man an annual salary of between dollar_figure and dollar_figure having managed this last transition schmeets then retired iii h m and the note payable instead of liquidating the old harvey insurance agency after its name and assets passed to the bank the corporation’s board_of directors--which consisted of schmeets his wife mona and their son stuart--decided to keep the corporate entity alive the corporation reissued its stock under the new name of h m inc schmeets remained the sole shareholder and president and mona continued to serve as its secretary treasurer the board_of directors stayed the same in the months leading up to the sale this board agreed that schmeets had been undercompensated for his services to the insurance agency in past years though it never specified which years and what amounts it recognized that the deal with national insurance could free up some money to pay him but postponed a decision on giving any of that extra cash to schmeets at the end of date h m issued schmeets a promissory note which schmeets signed as h m’s president under the note h m promised to pay schmeets dollar_figure plus interest at the rate of the note didn’t include any payment terms or a maturity_date and it was unsecured h m treated the dollar_figure obligation as accrued officer compensation on its income_tax return but didn’t actually deduct it that year that same return’s balance_sheet reflects that h m had around dollar_figure in retained earnings and dollar_figure in cash at the end of and that it didn’t make any distributions to schmeets during the year h m never paid anything--either interest or principal--on the note until and even after that its payments were sporadic h m’s minutes don’t reflect the board’s decision to issue the note but minutes from a meeting held near the end of date reflect schmeets’s statement that it will help to have at least the interest on the old money coming it should be about dollar_figure per year until we start a new business with the h m corp the note was on a preprinted form with a number of blanks schmeets filled in the amount and interest rate but left blank the maturity_date interest accrual date interest payment terms whether the note was secured or unsecured and the purpose of the credit interest principal year dollar_figure big_number big_number big_number big_number big_number -0- big_number total big_number -0- -0- -0- -0- -0- dollar_figure big_number h m deducted the amounts it paid as interest in tax_year sec_2002 and the balance sheets of h m’s tax returns for those years list the dollar_figure salary payable as a liability they also indicate that h m had more than dollar_figure in cash and dollar_figure in retained earnings at the beginning and end of each of those years and that h m didn’t make any distributions to schmeets iv use of h m to exploit patents once schmeets got out of the insurance_business he began to work on developing two inventions which he had created sometime before 1996--a boat step and a collapsible shelf bracket with the help of a lawyer from fargo north dakota schmeets obtained patents for the inventions in the boat step is a step that can be quickly attached to the frame or tongue of a boat trailer schmeets designed it to give boat users a better place to stand than on the frame of the boat trailer itself while winching the boat onto a trailer schmeets kept a boat step history log which he used to document his work on the invention his collapsible shelf bracket is an iron bracket that he designed to bolt to a wall it can hold a shelf and a tabletop and has two pieces that when removed collapse the bracket against the wall and out of the user’s way and when the bracket is not supporting a shelf or a tabletop its user can hang various objects such as a garden hose on the bracket and adjust the bracket upward so nothing slips off beginning in schmeets used h m to exploit his patents and work on perfecting their designs he built prototypes took his designs to various manufacturers for cost estimates and experimented with different materials to discover the most cost-effective way to produce them schmeets testified that he used a pickup truck h m owned to take the boat step and the shelf bracket to the manufacturers and to attend boat shows to learn about new trailer designs he also said he used the pickup to pull his boat to a marina one time and demonstrate his boat step to the general_public because h m had people testing the boat-step invention it obtained product-liability insurance neither patent proved very lucrative sometime around schmeets saw a shelf bracket similar to his own in a book with hardware supplies for sale he called the company that manufactured the shelf to say it was infringing on his patent but the company’s representative looked up schmeets’s patents and told him they had expired it turned out that schmeets had failed to pay the required maintenance fees schmeets memorialized the event in the boat-step history log his one and only entry for reads a pause in activity due to researching patents as we have been informed that both patents have expired and we cannot locate the original patent attorney his next entry after that wasn’t until date v audit the commissioner audited h m’s returns for tax_year sec_2001 through the audit dragged on and the commissioner sent a notice_of_deficiency in that determined about dollar_figure in total deficiencies and penalties the notice_of_deficiency raised many issues but the biggest-dollar one was whether h m had received long-term_capital_gain and interest_income in each of the tax years at issue from the sale of harvey insurance back in the commissioner’s theory was that schmeets’s wages under the employment and salary-deferment agreements were actually payments to h m for the sale of the insurance_business he also disallowed h m’s deduction for interest that it paid to schmeets in tax_year sec_2002 through on the promissory note and finally he disallowed a number of other deductions including a net_operating_loss and the expenses that h m claimed that it had incurred in and to develop schmeets’s patents h m is a north dakota corporation whose principal office was located in harvey when it filed its petition i employment agreement payments opinion the big issue in this case is whether the money schmeets got under the employment and salary-deferment agreements was really part of the purchase_price the bank paid to h m for the sale of harvey insurance back in during we don’t need to decide whether the burden_of_proof shifts to the commissioner under sec_7491 unless we say otherwise all section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure although the eighth circuit held in 315_f3d_1017 8th cir vacating and remanding tcmemo_2002_6 that we can’t simply conclude continued the years at issue schmeets received money from the bank’s agency under their agreements the commissioner determined that all of the amounts paid to schmeets in those years were really principal and interest payments to h m for the sale of its insurance_business this recharacterization resulted in capital_gain and interest_income to h m for each of the years at issue year capital_gain interest_income dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number continued the outcome is the same no matter which party bears the burden_of_proof and this case is appealable absent a stipulation to the contrary to that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir it later explained that the burden_of_proof is relevant only in the event there is an evidentiary tie see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 both parties satisfied their burden of production by offering some evidence so we decide this case on the weight of the evidence and instead of on an allocation of the burden_of_proof see id see also 131_tc_185 the commissioner urges us to apply the substance-over-form doctrine9 to find that the parties undervalued the assets of harvey insurance in the sale he says the parties did the deal the way they did for the tax benefits the bank wanted to deduct the compensation it paid to schmeets and schmeets wanted to avoid being taxed twice on the proceeds of the sale--once at the corporate level when h m received the purchase-price payments and then again when he received dividends from h m according to the commissioner a substance-over-form analysis shows that the value of the assets that national insurance bought should include not only the dollar_figure purchase_price paid to h m but also the dollar_figure annual base wage and dollar_figure deferred_compensation under the employment agreement paid to schmeetsdollar_figure this would leave only the annual variable compensation the greater of dollar_figure or of net adjusted_income for the year as payment for schmeets’s services this allocation the commissioner says more accurately reflects the fair_market_value of schmeets’s services to the bank’s agency as well the doctrine tells us to ignore the form of a transaction in cases where the objective economic realities are to the contrary see 435_us_561 the commissioner says recharacterizing the annual base wage and deferred_compensation payments would result in a total purchase_price of dollar_figure as harvey insurance’s value at the time of the sale because only this allocation would account for goodwill and the corporation’s other intangible assets the commissioner points to several factors that he argues show that the form of the transaction doesn’t match its substance schmeets’s estate would still receive the entire annual base wage and deferred_compensation if he died the parties lacked documentation supporting the allocation the parties did not have adverse interests in the transaction because there were tax advantages to allocating more of the overall price to compensation and the fair_market_value of schmeets’s services to the bank’s agency was much less than the amount he was being paid h m counters that recharacterizing all of the compensation payments as purchase-price payments is inappropriate because the parties’ allocation does reflect the economic realities of the transaction it takes issue with the commissioner’s allocation of all of the insurance business’s goodwill to a corporation few people knew about and argues that any goodwill of the business was attributable to schmeets personally it also says that schmeets’s compensation under the agreement was reasonable because the bank needed schmeets to keep the insurance_business going and schmeets had significant responsibilities as the manager of the bank’s agency after the sale and it points out that instead of focusing on the tax consequences of the transaction both parties wanted to create an employment relationship and both consistently treated the deal as if they haddollar_figure we begin with the parties’ arguments about goodwill goodwill is often defined as the expectation of continued patronage by existing customers 507_us_546 it is an asset that can be sold with a professional practice 37_tc_39 and a professional practice’s goodwill can attach to both the professional and the business see eg schilbach v commissioner tcmemo_1991_556 because there is no specific rule for determining the value of goodwill we must consider and decide each case in light of its own particular facts 3_tc_720 there will be no salable goodwill however where the business of a corporation depends on the personal relationships of a key individual see 110_tc_189 unless he transfers his goodwill to the corporation by entering into a covenant_not_to_compete or other agreement so that hi sec_11 h m also argues that the irs employee responsible for its audit was biased what goes on during audits however is generally irrelevant because of the de novo record on which we decide deficiency cases 62_tc_324 relationships become property of the corporation see norwalk v commissioner tcmemo_1998_279 wl at in macdonald the taxpayers--who were husband and wife--were the shareholders of a corporation primarily engaged in the insurance-brokerage business macdonald t c pincite the husband was experienced in the insurance_business and the development of the corporation’s insurance-brokerage business was due to his personal ability and relationships with customers id pincite the macdonalds liquidated their corporation and distributed all its assets-- including goodwill--to the husband id pincite the husband then set up a new insurance agency under the same name id the commissioner argued that valuable goodwill passed from the corporation to the taxpayers when they liquidated the corporation and that therefore they had unreported taxable_income id pincite- we held however that no goodwill passed to the taxpayers since the husband was the company and any goodwill of the business was due to the personal ability business acquaintanceship and other individualistic qualities of the husband id pincite we also found that the corporation didn’t have any value beyond its tangible assets since the husband’s personal ability wasn’t a corporate asset and there wasn’t a contract or other agreement between the husband and the corporation for his future services id time hasn’t seen much change in this part of the law martin ice cream co is a much more recent case but we held there that a corporation could not be taxed on payments made to its controlling shareholder for his customer relationships t c pincite the ice-cream company in that case distributed its products including häagen-dazs to both supermarkets and small stores id pincite its controlling shareholder personally developed the valuable relationships with the supermarkets and the corporation spun off its supermarket-distribution rights to a subsidiary wholly owned by that controlling shareholder who then transferred them to häagen- dazs along with the subsidiary’s business records customer records and associated goodwill id pincite the shareholder himself signed a consulting and noncompete agreement with häagen-dazs id pincite the commissioner argued that the ice-cream company should be taxed on the gain from the sale of the sub but we held that the customer relationships and distribution rights were the shareholder’s personal assets and since he never had a covenant_not_to_compete or other agreement with the ice-cream company the company couldn’t be taxed on häagen-dazs’s payments for them id pincite this case is like macdonald and martin ice cream co the insurance_business in harvey is extremely personal and the development of harvey insurance’s business before the sale was due to schmeets’s ability to form relationships with customers and keep big insurance_companies interested in a small insurance market he grew relationships with large insurance_companies that other brokers in the area didn’tdollar_figure and we specifically find that when customers came to his agency they came to buy from him--it was his name and his reputation that brought them there we also find he had no agreement with h m at the time of its sale that prevented him from taking his relationships reputation and skill elsewhere which was precisely what he did when he began working for the bank’s renamed insurance agency beyond the business’s goodwill the commissioner doesn’t specify what other purchased intangible assets other than the name harvey insurance he thinks were not accounted for in the purchase_price we have already found that the name harold schmeets had by far more name recognition in the community than harvey insurance and the commissioner hasn’t given us any persuasive evidence that the name of the corporation had much value other than its connection with harold schmeets himself see norwalk wl at the mere fact that national insurance changed its name to harvey insurance after the sale doesn’t account for the more than dollar_figure in value that the as we note above schmeets even used his relationships with the large insurance_companies to write an occasional policy for national insurance while they were competitors commissioner wants to attribute to the corporation or show that the corporation had goodwill apart from its connection with schmeets see macdonald t c pincite in light of schmeets’s personal relationships his experience in running all facets of an insurance agency and his responsibilities as manager of the bank’s agency we find that the compensation that the bank paid him was reasonable the employment agreement contained an extensive list of duties schmeets was required to perform as the agency’s manager and schmeets went from working around hours per week before the sale to double that afterward his replacement was paid roughly dollar_figure to dollar_figure per year though he was by comparison a mere baron or earl of insurance in harvey and even after schmeets’s six-year employment term was up the bank still paid him around dollar_figure per year for part-time work to train his replacementdollar_figure the commissioner’s expert’s report which estimated the fair_market_value of schmeets’s services to be dollar_figure in and and dollar_figure in and is entirely unbelievable it ignored that schmeets was more than an insurance salesman and that he had significant management and bookkeeping we also point out that the commissioner said at trial he wasn’t contesting that schmeets had been undercompensated for his services in years before the sale responsibilities as manager of the bank’s insurance agencydollar_figure it also didn’t account for his level of experience in the insurance industry and failed to explain why the fair_market_value of schmeets’s services was only dollar_figure to dollar_figure despite the fact that schmeets’s replacement who was less experienced than schmeets was paid dollar_figure to dollar_figure per year we give the report no weight even though we disagree with the commissioner that the amounts the bank’s agency paid schmeets under their agreements were disguised purchase- price payments we agree that the payments don’t simply represent the fair_market_value of his services not only did schmeets bring his personal_goodwill to the bank’s agency but he also signed agreements with national insurance that contained noncompete provisions his employment agreement specifically said that a s part of the consideration for this employment agreement schmeets agrees during the period of this employment contract and for a period of ten years thereafter not to compete with national insurance though we think it’s clear some part of his compensation wasn’t for his services it’s not necessary for us to the commissioner’s expert placed schmeets in the category sales agents and placers insurance which the bureau of labor statistics occupational employment statistics publication defined as s ell life endowments fire accident and other types of insurance may refer clients to independent brokers work as independent broker or be employed by an insurance_company determine the exact allocation between what he was paid for his services to the agency his personal_goodwill and his promise not to compete since schmeets’s individual tax_liability is not before us cf kennedy v commissioner tcmemo_2010_206 wl at whether payments to individual taxpayer arising from the sale of his business were proceeds from the sale of a capital_asset or ordinary_income required determination of whether they were for his services to the buyer after the sale his personal_goodwill or his promise not to compete with the buyer we are satisfied that schmeets and national insurance were genuinely interested in creating an employment relationship and were not just massaging the paperwork for its tax consequences both insurance agencies feared going out of business and both knew that there would be advantages to schmeets’s moving over to the bank the bank’s agency needed a more experienced manager who had good relationships with the big insurance_companies schmeets wanted guaranteed employment and saw the potential to cross-sell to the bank’s customers there was virtually no discussion about the tax consequences of the transaction and the parties treated the transaction as an asset sale and the only tax discussions during the negotiations appeared to be about how the bank’s agency would have to pay income_tax_withholding fica tax etc on continued employment relationship though we agree with the commissioner that it would’ve been a lot easier if the parties had provided more documentation supporting their allocation this doesn’t mean their allocation was without substance as the supreme court itself has held where there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties 435_us_561 we therefore find that payments to schmeets were not disguised purchase- price payments to h m ii deductibility of note payments the next issue is whether h m can deduct as interest what it paid on the promissory note it gave to schmeets in in the note--which didn’t include any payment terms or a maturity date--h m promised to pay schmeets dollar_figure plus interest at the rate of though it didn’t make any principal payments on the note until h m did pay and deduct as interest on the note the following amounts during the tax years at issue continued schmeets’s wages year amount dollar_figure big_number big_number big_number h m argues that it should be able to deduct the amounts it paid to schmeets as interest because the note represented a valid business debt it says the corporation’s board agreed that schmeets had not been adequately compensated for his services to harvey insurance before the sale and that it decided to issue him the note and make payments--but only to the extent possible after meeting the cash needs that the corporation would have in exploiting the patents the commissioner says the note was more like equity than a debt he points to h m’s sporadic payments the identity of interests between h m and schmeets and the fact that the note had no maturity_date if he’s right the amounts h m paid to schmeets in tax_year sec_2002 through aren’t deductible as interest sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 to be deductible however the interest must be on a genuine debt owed by the taxpayer 364_us_361 midkiff v commissioner 96_tc_724 aff’d sub nom noguchi v commissioner 922_f2d_226 9th cir the essence of bona_fide indebtedness is that it is an existing unconditional and legally enforceable obligation for the payment of a principal sum 56_tc_951 whether a payment represents debt or equity is a question of fact delta plastics inc v commissioner tcmemo_2003_54 wl at and we look for both objective and subjective evidence of the parties’ intent see 532_f2d_1204 8th cir the eighth circuit lists a number of factors to solve debt-versus-equity problems whether the corporation is so grossly undercapitalized that the loans are in fact needed for capital purposes and are actually intended to be risked capital rather than a loan whether the purported loans were made in proportion to equity holdings whether the repayment of the loan was predicated on the success of the venture whether there was a fixed date for payment of the note and a reasonable expectation of payment by that date whether the note was subordinated to other corporate debts whether third parties would have made the loan under the same conditions whether the claimed loan was secured_by a mortgage or otherwise whether a provision was made for a sinking_fund to retire the loan whether the person making the purported loan participated in the management of the corporation and whether the corporation had a large proportion of debt to equity 387_f2d_451 8th cir rev’g tcmemo_1966_227 see also uneco f 2d pincite the factors are not equally significant and no one factor is determinative 74_tc_476 and because debt- equity questions can arise in so many different circumstances not all the factors are relevant to every case j s biritz constr co f 2d pincite this is especially true when the case involves a sole shareholder making a loan advance to his corporation id pincite our overall analysis seeks to determine whether there was an intent to create a debt with a reasonable expectation of repayment and if so whether that intent comports with the economic reality of creating a debtor- creditor relationship delta plastics wl at citing 61_tc_367 we agree with the commissioner that the relevant factors in this case make it more_likely_than_not that the note didn’t represent a bona_fide debt the note here had no maturity date--that blank was not filled in and h m issued the note in but didn’t make a single principal payment until it paid off the note in the absence of a fixed maturity_date indicates that repayment was in some way tied to the fortunes of the business indicative of an equity advance 464_f2d_394 5th cir see also am offshore inc v commissioner 97_tc_579 the commissioner wins this point it is unlikely that a third party would lend money to h m with terms that included no maturity_date no principal payments for years and only sporadic payments of interest in varying amounts when a corporation gets a loan that it could not acquire on similar terms from an outside lender that loan looks more like equity than debt 89_tc_816 this factor supports the commissioner the note was also unsecured--the parties left blank that portion of the note form a lack of security for repayment of a purported debt is some support for calling it equity but security isn’t as important when related parties are involved see litton bus sys inc t c pincite am underwriters inc v commissioner tcmemo_1996_548 wl at and few parties are as closely related as a owner and his corporation this adequately substitutes for an independent security_interest or at least minimizes its importance litton bus sys inc t c pincite see also j s biritz constr co f 2d pincite we give this factor no weight even though h m had enough cash and retained earnings to pay off the note in full in and the years at issue h m didn’t make any principal payments on the note until and h m paid off the note in full in only after the commissioner questioned the transaction see 279_f2d_123 9th cir aff’g tcmemo_1959_110 schmeets testified that he couldn’t recall why h m didn’t pay interest in some years and that the amounts h m did sometimes pay as interest beginning in were based on what he and his wife thought the corporation should pay and not on what was actually due under the note schmeets--both the noteholder and shareholder--was also h m’s president and had check-signing authority this gave him the ability to pay the note but he never did until the commissioner started h m’s audit we have to find that schmeets didn’t intend to enforce payment of his note and wouldn’t have asserted his rights as a creditor to do so evidence that a creditor didn’t intend to enforce payment of the note or was indifferent as to when the note was to be repaid shows there wasn’t a valid loan see eg 23_tc_408 aff’d 236_f2d_159 6th cir todd v commissioner tcmemo_2011_123 wl at aff’d wl 5th cir date this factor definitely favors the commissioner we think that h m’s purported business_purpose for compensating schmeets with a promissory note rather than just paying him in is also questionable schmeets testified that although h m had the funds available to pay off the note in full in it didn’t want to make a lump-sum payment because it was going to use some of the funds to develop his inventions but there isn’t any evidence to back this up--the record doesn’t reflect that schmeets had even invented the boat step or the collapsible shelf bracket by and the corporation’s board minutes from that year make no mention of the inventions and even if the inventions existed in and h m paid schmeets sporadically because it needed the funds to develop the inventions this would show that the note’s repayment was tied to the success of h m’s business--more proof that the note was equity see provost v commissioner tcmemo_2000_177 wl at even though h m consistently treated the note as a liability on its tax returns and deducted the amounts it paid to schmeets as interest our review of the relevant factors shows that neither h m nor schmeets intended to create a bona_fide debt the history of sporadic payments on the note and the fact that h m didn’t pay any dividends in the years at issue reflect that schmeets used the note as a way to get money out of the corporation whenever he and his wife felt like it we therefore find that h m payments on the note were not deductible interestdollar_figure iii net_operating_loss on it sec_2001 tax_return h m claimed a net_operating_loss_deduction of dollar_figure sec_172 generally allows taxpayers to deduct net_operating_loss carrybacks and carryovers h m concedes in its posttrial brief that its net_operating_loss_deduction for depended entirely on whether the note issued to schmeets represented a valid debt--it says the disallowance of the interest deductions eliminates the net_operating_loss entirely our finding that the note didn’t represent bona_fide indebtedness means that we have to entirely disallow h m’ sec_2001 net_operating_loss_deduction h m also asks us to determine when schmeets constructively received the note because he disagrees with the commissioner’s decision to assess employment_taxes on a theory that schmeets constructively received the note in we do not have jurisdiction to review the commissioner’s assessment of employment_taxes in a deficiency case see sec_7442 74_tc_651 griffin v commissioner tcmemo_1995_246 wl at iv other deductions sec_162 allows taxpayers to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 but taxpayers must substantiate their deductions by maintaining adequate supporting records see sec_1_6001-1 income_tax regs the mere fact that taxpayers report deductions on their returns isn’t alone enough to substantiate them see eg 71_tc_633 and sec_274 adds even stricter substantiation requirements for some categories of deduction see sec_274 sec_1_274-5t temporary income_tax regs fed reg date 50_tc_823 aff’d 412_f2d_201 2d cir we’ll look at those first a sec_274 expenses depreciation travel vehicle insurance license fees per return dollar_figure big_number year per irs dollar_figure per return dollar_figure big_number per irs dollar_figure per return dollar_figure per irs dollar_figure per return dollar_figure per irs dollar_figure the notice_of_deficiency mistakenly says that h m deducted dollar_figure for license fees in and includes dollar_figure as part of the amount deducted for dues based on the documentation h m provided at trial we find dollar_figure was the appropriate amount and have adjusted accordingly the amount deducted for dues in the table below sec_274 subjects all travel_expenses including vehicle expenses to more detailed substantiation requirements see sec_274 sec_280f to satisfy sec_274 a taxpayer must substantiate--by adequate_records or other corroborating evidence--the amount time place and business_purpose of the expense sec_274 a combination of records and documentary_evidence will satisfy the adequate_records requirement if it sufficiently establishes each element of the claimed expense sec_1_274-5t and temporary income_tax regs fed reg date while a contemporaneous log isn’t necessary to satisfy the adequate_records requirement a taxpayer must provide evidence to corroborate his reconstruction of each of the elements id without adequate_records a taxpayer may establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date travel_expenses h m offered a reconstructed auto log for and a collection of handwritten notes receipts and credit-card statements to substantiate its travel expenses for and schmeets put together the log with the help of h m’s accountant using at least in part his noncontemporaneous oral statements about trips he took and the purposes of those trips but the log contained a number of inaccuracies--for example it listed at least four trips in to a business called t j manufacturing a firm that was out of business by then--and doesn’t appear to be based on any contemporaneous_records and while receipts can be sufficient evidence by providing the amount name location and date of a travel expense h m’s collection of oil-change and gas-station receipts fails to show a business_purpose see eg irwin v commissioner tcmemo_1996_490 wl at aff’d without published opinion 131_f3d_146 9th cir h m’s only proof of that essential datum was schmeets’s vague testimony about how he used h m’s pickup truck to drive to manufacturers and one time to pull a boat to a marina to demonstrate the boat step but h m failed to show that these events occurred in documents like receipts are generally sufficient proof of an expenditure as long as there is enough information to identify the amount date place and character of the transaction see sec_1_274-5 income_tax regs for example a restaurant receipt is sufficient evidence of a business meal if it identifies the name and location of the restaurant the date and amount of the meal and the number of people served id receipts often fail as proof because they don’t show any particular business_purpose id and and schmeets’s mere recollection isn’t enough to substantiate h m’s claim even though the commissioner could’ve disallowed these expenses entirely he allowed dollar_figure for and dollar_figure for so we will limit h m’s travel_expenses to these amounts depreciation h m also claimed depreciation_deductions in and for its pickup truck though it didn’t specify on its returns the actual b usiness investment use percentage for those yearsdollar_figure sec_167 allows taxpayers to deduct a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business sec_167 see also sec_1_167_a_-1 income_tax regs the purpose is to allow taxpayers to recover the cost of their investments as they are used 274_us_295 but sec_274 limits depreciation of listed_property which includes any passenger_automobile and any other_property used as a means of transportation see sec_274 sec_280f and ii since h m has failed to adequately substantiate the while h m offered invoices and other documents related to the manufacture of the boat step in earlier years it didn’t offer any for or and schmeets’s boat-step log even noted a pause in activity in those years its log did say it used the truck over of the time for business but we have found that log unreliable and it didn’t offer any evidence to show a percentage of use for business_purpose for its use of the pickup truck we sustain the commissioner’s determination disallowing most of h m’s depreciation_deductions vehicle insurance to substantiate its vehicle-insurance deductions h m provided copies of two insurance-premium invoices from in the amounts of dollar_figure and dollar_figure and two invoices from in the amounts of dollar_figure and dollar_figure from nodak mutual_insurance_company and addressed to h m but only one of the invoices states that it is for vehicle insurance and the policy number listed on that invoice doesn’t match the others it also appears based on these invoices that h m deducted the full amounts of the premiums on its and returns even though its log showed personal_use of its vehicles because h m’s other documents don’t adequately substantiate business_purpose either we agree with the commissioner on this issue as well license fees h m produced two checks made out to the north dakota department of transportation--a check for dollar_figure and a check for dollar_figure--to show it paid the vehicle-license fees at issue while the checks make clear that h m spent these amounts h m has not specified the fees’ business_purpose as sec_274 requires so we find for the commissioner on this issue b other expenses expense tax_year tax_year per return per irs per return per irs legal dollar_figure dollar_figure insurance--product liability insurance--other magazine subscription office supplies miscellaneous fees dues big_number -0- -0- -0- -0- dollar_figure big_number dollar_figure -0- -0- -0- the notice_of_deficiency mistakenly says h m deducted dollar_figure for product- liability insurance in so it disallowed only that amount legal and professional fees the commissioner disallowed a portion--dollar_figure for tax_year 2004--of the legal and professional fees h m deducted on its returns as being attributable to a nondeductible personal_expense h m admitted at trial that the disallowed portion of these expenses was to prepare schmeets’s social_security application form this was obviously a personal_expense h m can deduct only the amounts the commissioner already allowed for legal expenses product-liability insurance on its and tax returns h m deducted the premium payments it made on a business-liability insurance_policy to support its deduction h m provided copies of the policy and copies of payment notices for dollar_figure each addressed to h m for and schmeets also credibly testified at trial that h m had obtained the policy because it had several individuals testing the boat step during those years and as someone experienced in the insurance industry he didn’t want to distribute a product to the general_public without insurance considering the documentation h m provided and schmeets’s testimony we find the premium payments were an expense incurred in h m’s business of developing the two inventions and it is entitled to deduct dollar_figure in tax years and see sec_1_162-1 income_tax regs see also sec_174 416_us_500 other insurance h m also claimed deductions in and for premiums_paid on long-term care insurance coverage for schmeets and his wife schmeets testified that h m paid these premiums as compensation_for their services as its directors and that h m provided billing statements to substantiate its deductions but these billing statements are addressed to harold h schmeets and mona f schmeets--not to h m--and h m didn’t provide us with any evidence that it actually paid the premium amounts we find for the commissioner magazine subscription the commissioner disallowed h m’s deduction for a magazine subscription in and as a nondeductible personal_expense h m did pay for a subscription to bottom line personal for those years but general-interest subscrip- tions are generally nondeductible personal expenses see sec_262 31_tc_1249 coffman v commissioner tcmemo_2000_7 wl at and bottom line personal is as its title indicates a general-interest magazine that contains a significant amount of information that is inherently_personal even though the magazine does appear to contain some invest- ment-related articles and schmeets testified that h m subscribed to bottom line for its investment advice we are not convinced the magazine was an ordinary and necessary business_expense and therefore sustain the commissioner’s disallowance office supplies h m also claimed deductions for various office supplies including postage ink cartridges and computer_software which the commissioner disallowed in full for tax years and at trial schmeets testified that h m bought the supplies because they were trying to make bifold sales brochures but h m never provided samples of these sales brochures or evidence that they were ever made this is a close question but such supplies are so commonly used for personal purposes that we find it more_likely_than_not that h m--which produced only evidence of the cost of these supplies--didn’t actually buy them as an ordinary_and_necessary_expense of developing the boat step and collapsible shelf inventions the commissioner wins this one miscellaneous expenses on its tax_return h m deducted dollar_figure as miscellaneous business ex- penses h m provided us only with several receipts one barely legible and one dated in totaling dollar_figure and outside its scribbled notations across the receipts failed to produce any evidence showing the business_purpose of the expenses we disallow h m’s claimed deduction for miscellaneous expenses in full fees to support its and deductions for fees h m produced two checks for made out to the secretary of state and the north dakota department of revenue for dollar_figure and dollar_figure respectively and three checks for 2005--one for dollar_figure made out to the secretary of state one for dollar_figure made out to mona schmeets and one for dollar_figure made out to harold schmeets h m indicated that the two dollar_figure checks to the secretary of state were corporate filing fees for its annual report and the dollar_figure check to the north dakota department of revenue was a late fee for its sales_tax filing except for the nondeductible dollar_figure late fee sec_162 see sec_1_162-21 income_tax regs we agree with h m that these expenses were ordinary and necessary expenses_incurred in its trade_or_business and will allow them as to the two dollar_figure checks schmeets testified that h m paid these fees to him and his wife for serving as the corporation’s directors but h m failed to provide--though schmeets testified to its purported existence--its minute book establishing that schmeets and his wife devoted time to directors activities in the only evidence h m offered to show its directors’ services was schmeets’s h m also claimed a deduction for directors’ fees totaling dollar_figure in but the commissioner didn’t challenge the deduction in the notice_of_deficiency so those fees are not at issue testimony that he and his wife would talk about the business and fill out the minute book and that they came up with an amount they thought was a conservative figure for directors services and paid it in the absence of the corporation’s minute book entries for we find the expense wasn’t an ordinary and necessary business_expense and therefore disallow h m’s deduction for directors fees in dues the commissioner also disallowed h m’s deduction for dollar_figure in dues for tax_year h m did provide a check for dollar_figure made out to harvey country club but it did not show that this expense had any business_purpose we therefore find for the commissioner on this issue v penalties the commissioner seeks a accuracy-related_penalty under sec_6662 for underpayments of tax in the years at issue he has to peg this penalty to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax by h m see sec_6662 once the commissioner provides some evidence that an underpayment is attributable to negligence disregard of the code and regulations or a substantial_understatement the taxpayer has the burden of proving the commissioner’s penalty determination was incorrect see rule a 116_tc_438 a taxpayer can meet this burden by showing that under all the facts and circumstances it acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs when an underpayment_of_tax is attributable to negligence or disregard of rules or regulations we can impose a accuracy-related_penalty sec_6662 and b negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the code and accompanying regulations define negligence as the failure to make a reasonable attempt to prepare one’s tax returns keep adequate books_and_records substantiate items properly or otherwise comply with the code sec_6662 sec_1_6662-3 income_tax regs disregard of rules includes careless reckless or intentional disregard of code provisions or regulations sec_6662 sec_1_6662-3 income_tax regs a disregard of rules is careless if the taxpayer doesn’t exercise reasonable diligence to determine the correctness of a return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs an understatement is substantial if it is more than dollar_figure or of the tax required to be shown on the return whichever is greater sec_6662 we have found that the payments schmeets received under the employment and salary-deferment agreements were not disguised purchase-price payments to h m h m is therefore not liable for the sec_6662 penalty on this issue because we found for h m on the first issue we don’t think h m’s understatement of income_tax will exceed dollar_figure so the commissioner’s only remaining grounds for imposing the sec_6662 penalty are negligence or disregard of the rules or regulations as to h m’s disallowed deductions for payments it made to schmeets under the dollar_figure note in tax_year sec_2002 through and the disallowed net_operating_loss for we find h m’s underpayments were due to negligence and it is liable for the penalty h m failed to treat the note as a bona_fide debt by not making principal payments for years and by making interest payments in varying amounts only in certain years despite its treatment of the note h m deducted the payments it made to schmeets as interest and did not make a reasonable attempt to comply with the code and regulations this caused h m to report a bogus net_operating_loss in we also find h m liable for the accuracy-related_penalty on the portions of the underpayments due to the disallowed business_expense deductions for and h m didn’t keep adequate_records to substantiate its vehicle- expense deductions and to any reasonable person many of the other expenses it deducted were nondeductible personal expenses this shows a lack of due care on h m’s part and a failure to do what a reasonably prudent corporation would do under the circumstances h m did not make any arguments as to why it wasn’t liable for the accuracy-related_penalty under sec_6662 for the tax years at issue other than that t his case presents clearly defined issues which are questions of fact h m inc has asserted positions that are reasonable in light of the facts and it is impossible to reach the conclusion that h m inc acted in either a negligent manner or in disregard of existing rules or regulations we do not think h m has met its burden to prove the commissioner’s penalty determinations were erroneous decision will be entered under rule
